Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Insys Therapeutics, Inc. Chandler, Arizona We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-188306 and 333-194374) of Insys Therapeutics, Inc. (“Company”) of our reports dated February 26, 2016, relating to the consolidated financial statements and the effectiveness of Insys Therapeutics, Inc.’s internal control over financial reporting which appear in this Form 10-K. Our report on the effectiveness of internal control over financial reporting expresses an adverse opinion on the effectiveness of the Company’s internal control over financial reporting as of December 31, 2015. /s/ BDO USA, LLP Phoenix, Arizona February 26, 2016
